 Case 3:20-cv-00576-JPG Document 10 Filed 09/02/20 Page 1 of 2 Page ID #21




                      IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER,                             )
                                            )
              Plaintiff,                    )      Cause No. 3:20-cv-00576
v.                                          )
                                            )
KALPANA, INC.,                              )
                                            )
              Defendant.                    )

     ENTRY OF APPEARANCE AND REQUEST FOR ADDITIONAL TIME TO FILE
                ANSWER OR OTHER RESPONSIVE PLEADING

       Comes Now Jay L. Kanzler and enters his appearance on behalf of defendant Kalpana, Inc.

Defendant requests additional time, up to and including September 14, 2020, in which to file its

answer and/or other responsive pleading.


                                                WITZEL, KANZLER & DIMMITT, LLC

                                                By: /s/ Jay L. Kanzler
                                                   Jay L. Kanzler Jr. #6208995 IL
                                                   2001 S. Big Bend Blvd.
                                                   St. Louis, MO 63117
                                                   314-645-5367
                                                   314-645-5387 (fax)
                                                   jaykanzler@wkllc.com
 Case 3:20-cv-00576-JPG Document 10 Filed 09/02/20 Page 2 of 2 Page ID #22




                               CERTIFICATE OF SERVICE

     The undersigned certifies that a copy of this pleading was filed with the Court using the
ECF/CM electronic filing system on this 2nd day of September 2020.

                                                     /s/ Jay L. Kanzler
